FULL TEXT.
VICKERY, J.
This cause comes into this Court on a petition in error to the Municipal Court of Cleveland.
We have gone over this record and find that the plaintiff brought this action as receiver to recover the balance due on the contract price for pieces of statuary to be erected in cemetery in Cleveland, and there was no doubt but what there was that sum due upon the contract. In fact it was admitted by the defendant, but the defendant set up a counterclaim in that the statuary as carved and cut by the plaintiff’s principal was not in accordance with the contract, and -that they were put to great expense in making it suitable. Defendant also claimed there were damages due them on another monument.
At the conclusion of the trial the court found there was nothing due the plaintiff on his claim and that there was nothing due the defendant upon its claim, and entered a judgment against the plaintiff for costs.
The result of the court’s judgment was right but it was stated negatively rather than affirmatively. What the court really did was to find that the amount due the plaintiff was practically what he prayed for and that there was due the defendant on his cross claim an amount equal to offset the plaintiff’s claim and therefore he found that nothing was due the plaintiff and entered a. judgment against the plaintiff for costs. I say that this was rather an odd way of putting the judgment, but in effect it would be the same if you put it the other way.
We can see no error in the record and it will be affirmed.
(Levine, PJ., and Sullivan, J., concur.)